955 F.2d 45
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry POE, Plaintiff-Appellant,v.James O. SPRINGATE;  John Doe, Mayor of Versailles;  DennyNunnley, Woodford County Judge Executive,Defendants-Appellees.
No. 91-6200.
United States Court of Appeals, Sixth Circuit.
Feb. 14, 1992.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and BELL, District Judge.*

ORDER

2
Larry Poe, a pro se Kentucky prisoner, appeals the district court's dismissal of his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Poe sued the city attorney for Versailles, Kentucky and two additional city officials without specifying the capacity in which he was suing the defendants.   Poe alleged that his Fourth, Fifth, Sixth, Fourteenth and Sixteenth Amendment rights were violated because Springate acted as both Poe's appointed criminal defense attorney at the same time he was the City of Versailles's attorney.   He also alleged that Springate's actions violated the American and Kentucky Bar Associations' rules of ethical conduct.   He did not further specify how Springate's behavior or these other city officials' conduct denied him due process, a fair trial or effective assistance of counsel.


4
A magistrate judge recommended dismissing the case pursuant to 28 U.S.C. § 1915(d).   After de novo review in light of Poe's objections, the district court judge adopted the report and recommendation of the magistrate judge and dismissed the action as frivolous.


5
On appeal, Poe continues to argue the merits of his claim.   He requests leave to proceed in forma pauperis and for the appointment of counsel.   No defendant was served below and no defendant has filed an appearance in this court.


6
Upon review, we conclude that Poe failed to state a claim for which relief can be granted, and that the suit was subject to dismissal under Fed.R.Civ.P. 12(b)(6), after he received notice of the deficiencies in the complaint by virtue of his receiving the magistrate judge's report and recommendation.


7
Accordingly, we grant Poe's request to proceed in forma pauperis on appeal, deny his request for counsel, and affirm the district court's judgment for the aforementioned reasons.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation